Name: 91/426/EEC: Commission Decision of 22 July 1991 laying down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  information and information processing;  EU finance;  business organisation;  agricultural policy
 Date Published: 1991-08-23

 Avis juridique important|31991D042691/426/EEC: Commission Decision of 22 July 1991 laying down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo) Official Journal L 234 , 23/08/1991 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 38 P. 0160 Swedish special edition: Chapter 3 Volume 38 P. 0160 COMMISSION DECISION of 22 July 1991 laying down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo) (91/426/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/68/EEC (2), and in particular Article 20 (2) thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3), as amended by Decision 91/133/EEC (4), and in particular Article 37 (1) thereof, Whereas, as part of the new strategy regarding veterinary inspection of live animals and certain products, the introduction of a computerized network linking veterinary authorities, generally known as 'Animo ', is essential; Whereas by Decision 91/398/EEC on a computerized network linking veterinary authorities (Animo) (5), the Commission laid down the basic principles underlying the general structure of the computerized network; Whereas provision should be made for the Community's financial contribution in order to facilitate the implementation of the new inspection strategy; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo) shall be as follows: - 50 % of expenditure on the equipment referred to in the first and third indents of Article 2 (2) of Decision 91/398/EEC with a maximum of ECU 1 750 per unit equipped, - 50 % of expenditure on the equipment referred to in the second and fourth indents of Article 2 (2) of Decision 91/398/EEC with a maximum of ECU 250 per unit equipped. 2. The Community's financial contribution is limited to a maximum of 2 000 units for the whole network. Article 2 1. The expenditure referred to in Article 1 shall be reimbursed to Member States by the Commission on the presentation of supporting documents. 2. The supporting documents referred to in paragraph 1 shall be forwarded by the Member States' authorities not later than twelve months after notification of this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 46, 19. 2. 1991, p. 19. (3) OJ No L 224, 18. 8. 1990, p. 19. (4) OJ No L 66, 13. 3. 1991, p. 18. (5) OJ No L 221, 9. 8. 1991, p. 30.